DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because many details are indiscernible.  The applicant should avoid scanning photographs and using computer screenshots as their quality doesn’t hold up in black and white.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of claims 8-10, “the one or more metal plates” lacks antecedent basis.  It is unclear if these claims were intended to depend from claim 7, or if the element is meant to be reintroduced in each of these claims.  For purposes of examination these claims will be interpreted as depending from claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-11, 13, 19, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant cited Johnson et al., "The influence of thermal, hydrologic, and snow deformation mechanisms on snow water equivalent pressure sensor accuracy," Hydrological Processes 16(18): 3529-3542, 2002., hereinafter Johnson.
	With respect to Claim 1, Johnson discloses a system [see fig 3 unless otherwise noted] for determining snowpack characteristics, comprising: a weight plate [center plate]; at least one pressure sensor [load cell]; and an inert plate [annulus] surrounding the weight plate, wherein the weight plate and the inert plate are spaced apart from one another.  Page 3531 para 4 states “three load cells…The annulus is inert”.  The weight plate and inert plate are spaced apart at least insomuch as they aren’t friction welded together.   At least some small spacing must exist for the two separate pieces to function.  
	With respect to Claim 3, Johnson discloses the system of claim 1, wherein the weight plate has a perimeter and the inert plate surrounds the entirety of the perimeter of the weight plate with a gap formed therebetween.  See fig 3, black line around center plate.
	With respect to Claim 4, Johnson discloses the system of claim 1, wherein the at least one pressure sensor [load cell] is affixed to the weight plate [center plate].
	With respect to Claim 6, Johnson discloses the system of claim 1, wherein the weight plate and inert plate are aluminum.  See page 3533, first para.
	With respect to Claim 7, Johnson discloses the system of claim 1, wherein the weight plate rests on one or more metal plates [see vertical metal plates, best seen in fig 4, side views] attached to the inert plate.
	With respect to Claim 8, Johnson discloses the system of claim 7, wherein the one or more metal plates attached to the inert plate comprise two spaced-apart plates that are parallel to one another.  fig 4, side views, parallel vertical support plates.

	With respect to Claim 10, Johnson discloses the system of claim 7, wherein the the one or more metal plates attached to the inert plate are located off the ground when the system is in use.  Fig 4, elevated .025 meters off the ground.
	With respect to Claim 11, Johnson discloses the system of claim 1, wherein the weight plate rests on at least two metal plates.  See fig 4 side view, 2 vertical metal support plates.
	With respect to Claim 13, Johnson discloses the system of claim 1, wherein the weight plate and inert plate contains holes to allow for liquid drainage.  See page 3534, first para “The perforated aluminium top and bottom sheets allow water to drain through the SWE sensors”
	With respect to Claim 19, Johnson discloses the system of claim 1, wherein the weight plate is a circular plate is 18.11 inches in diameter.  See fig 3.
	With respect to Claim 21, Johnson discloses the system of claim 1, wherein the weight plate is located on one or more spacers.  See vertical metal spacers in fig 4.
	With respect to Claim 25, Johnson discloses the system of claim 1, further comprising a data logger.  See data logged in fig 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Jalenques (U.S. Publication No 2015/0232209).
	With respect to Claim 5, Johnson discloses the system of claim 1 but doesn’t disclose if the weight plate and the at least one pressure sensor are removable.
	Barring criticality, if it were desireable for any reason to be able to remove the weight plate and pressure sensor, it would be obvious to make the weight plate and pressure sensor removable for that purpose.  See MPEP 2144.04-V-C below.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the weight plate and pressure sensor removable for the benefit of ease of repair and replacement.  It can save cost to only replace the broken component rather than the entire device.  
	Furthermore, Jalenques shows a weighing system, wherein the weight plate is removable, for the benefit of ease of cleaning the weight plate.  See para 24 and 37, fig 1 removable receptacle 50.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Johnson such that the weight plate and the at least one pressure sensor are removable for the benefit of ease of cleaning and gaining the ability to use the same weight plate on different weighing systems.

In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Christensen (U.S. Patent No. 3,522,858, hereinafter Christensen).
	With respect to Claim 15, Johnson discloses the system of claim 1, but does not disclose that the weight plate sits below an upper surface of the inert plate.
	Christensen shows a similar weight based snow measuring system, whereby weight plate 11 is below the upper surface of inert plate 12.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Johnson to have the weight plate sits below an upper surface of the inert plate while keeping the weight plate at ground level for the benefit of helping to prevent unwanted non-snow objects from getting on the weight plate.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Chadwick (U.S. Patent No. 3,372,586, hereinafter Chadwick).
	With respect to Claim 18, Johnson discloses the system of claim 1 but does not disclose that the inert plate contains anchoring holes in one or more corners.
	Chadwick, see fig 1, discloses using holes in corners of plate 84 to anchor via nut 83 and bolt 82.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Johnson such that the inert plate contains anchoring holes in one or more corners in order to keep the device stable and prevent theft.  

Claims 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.
	With respect to Claim 20, Johnson discloses the system of claim 1, but does not show specific dimensions of the weight plate so it is uncertain if Johnson’s weight plate is less than ½ inches thick.
	However, fig 3 shows the entire height of the device as only 2.5 inches, of which the weight plate is a small fraction of that.  

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to choose any appropriately sized weight plate, including one less than .5 inches, based upon the given material and structural strength requirements of the specific application.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	With respect to Claim 22, Johnson discloses the system of claim 1 likely showing a pressure sensor comprising a strain gauge loadcell.  Table 1 shows that previous stain gauge was replaced with a load cell.  This load cell still measures strain caused by snow weight and is thus likely a strain gauge loadcell.  However, if not a strain gauge loadcell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try any well-known, reliable pressure sensor, 
	With respect to Claim 23, Johnson discloses the system of claim 1 wherien the pressure sensor is a load cell, but doesn’t specific a single point resistive loadcell.	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try any well-known, reliable pressure sensor, including a single point resistive loadcell for the benefit of using predictable, accurate and easily sourced pressure sensors.  
	With respect to Claim 24, Johnson discloses the system of claim 1, wherein the weight plate and inert plate collectively have an area that is 8.45 square feet, slightly outside the claimed range of between 10 and 20 square feet.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as one skilled in the art would have expected them to have the same properties.   See MPEP 2144.05-I
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 5,686,841, fig 5 shows snow measuring plate.
	U.S. Patent NO. 6,832,522 teaches a similar snow sensor to the primary reference.
	KR1772323B1, a derwent abstract is provided, appears to teach most limitations, but is a few days too new to be a prior art.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855